DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2011/0051635 A1.
 
Considering claim 5, a payload mapper including N mapper(s), wherein the N is a positive integer, and each of the N mapper(s) is configured to convert a first format signal into a second format signal and comprises: 
a) a controller (signal processor 130, Fig.9;) including:

b) a decoding circuit configured to receive the first format signal and decode at least a part of the first format signal so as to find out a type of a control signal relating to the first format signal (Decoders 134, Fig.9 which receive distributed image signals in a first format; paragraphs 0012-13 and 0081;

c) a conversion control circuit configured to generate a selecting signal according to the type of the control signal, wherein the selecting signal chooses one of multiple mapping metadata extractors 136, Fig.9; paragraph 0081; extract the metada which is inputted and selected by the mapper 140.

d) the multiple mapping circuits configured to receive the first format signal and the selecting signal, wherein the one of the multiple mapping circuits converts the first format signal into the second format signal according to the selecting signal (mappers 140 receiving output signal from the decoder as well as  metadata from the metadata extractor 136, Fig.9; the mapper may, for example, comprise a set of lookup tables or logic paths that implement different predetermined mappings, a logic path that implements mappings according to supplied parameter values or control inputs, a processor that implements a mapping algorithm that performs mappings according to supplied parameter values or control inputs, a processor that executes one of a plurality of predetermined mapping algorithms, or the like,” paragraph 0081. See also “generate mapping for the image from first format to a second format,” claims 10 and 16; paras. 0012-13; and, “[w]here an image or part of an image has been encoded into a lower bit-depth representation using a special mapping was used may be preserved and used subsequently to convert the image data bac into a higher bit-depth representation for display,” paragraph. 0043); 

a storage circuit configured to receive and output the effective output signal (data store 112, Fig.1; information storage devices; paragraphs 0008, 83 and 85-86).
Except for;
e) Longhurst fails to explicitly disclose an output control circuit, coupled to the multiple mapping circuits, configured to output at least a part of the second format signal as an effective output signal.  However, output control circuit(s) such as signal conditioners configured to output signals would be obvious to those with ordinary skill in the art.  Such output signal conditioners are utilized to prepare or format the signal for display, further processing or transmission to an external device.  It would have been therefore obvious to the skilled in the art before the effective filing date of the claims invention to modify the system of Longhurst by incorporating a specific output control circuit so that the output signal are formatted for display as desired by the user. Doing so would enhance the utilization efficiency of the Longhurst reference without needing to redesign a different circuit or system. 

As to claim 6, the payload mapper of claim 5, wherein the N is greater than one (see mappers 140).

Claim 12 is a method claim of claim 5 and, therefore, claim 12 is rejected for the same reason as shown in claim 5 above.  

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose at least the claimed “a control symbol mapping circuit configured to convert the first format signal into the second format signal on condition that the selecting signal chooses the control symbol mapping circuit; a vertical blanking identifier (VB-ID) mapping circuit configured to convert the first format signal into the second format signal on condition that the selecting signal chooses the VB-ID mapping circuit; a main stream attribute (MSA) mapping circuit configured to convert the first format signal into the second format signal on condition that the selecting signal chooses the MSA mapping circuit; a secondary data packet (SDP) mapping circuit configured to convert the first format signal into the second format signal on condition that the selecting signal chooses the SDP mapping circuit, as in claim 1.

Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bourlas et al. discloses system for converting data in first packet format into a second packet format (Abstract).  
Chen et al. discloses format selection for enhanced carrier aggregation including payload size mapping into a particular format of the plurality of formats (para. 0032). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







PMN
May 14, 2021 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422